      Case 1:21-cr-00080-NGG Document 14 Filed 03/29/21 Page 1 of 1 PageID #: 101




NR


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA,

                                                                             21 CR 80 (NGG)
          - against -

DOUGLASS MACKEY,

                                        Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                                  NOTICE OF APPEARANCE

                    PLEASE TAKE NOTICE that Assistant United States Attorney Nathan Reilly hereby

enters his appearance in the above-captioned matter. The Clerk of the Court is respectfully requested to

ensure that all future ECF notifications are sent to the email address set forth below.



Dated:              Brooklyn, New York
                    March 29, 2021


                                                               Respectfully submitted,

                                                               MARK J. LESKO
                                                               Acting United States Attorney

                                                  By:                  /s/
                                                               Nathan Reilly
                                                               Assistant United States Attorney
                                                               Eastern District of New York
                                                               271 Cadman Plaza East
                                                               Brooklyn, New York 11201
                                                               nathan.reilly@usdoj.gov
                                                               Tel:(718) 254-6196
